Citation Nr: 0905488	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for cause of the Veteran's 
death.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1953.  He died in May 2005.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office & Insurance Center (RO).

In January 2009, the appellant and her son testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2004.  The death certificate 
shows the immediate cause of death as emphysema.  

2.  Emphysema that led to the Veteran's death was not shown 
during service or for years thereafter, and has not been 
otherwise related to the Veteran's period of military 
service.

3.  During the Veteran's lifetime, service connection was 
established for left leg wound, Muscle Group XI, evaluated as 
40 percent disabling; lumbosacral sprain, evaluated as 
40 percent disabling, and internal derangement of the left 
knee with instability, evaluated as 20 percent disabling, and 
a total rating for compensation based upon individual 
unemployability as of September 11, 2001.   

4.  There is no competent evidence of a nexus between 
emphysema and service or that a service-connected disability 
caused, or substantially or materially contributed to the 
Veteran's death.

5.  A statement received from the Veteran in September 1978 
constituted a claim for TDIU. 

6.  Because the Veteran did not receive notice of the denial 
of TDIU at the time of the August 1980 rating decision, the 
claim remained pending until it was adjudicated in the 
January 2003 rating decision.  The Veteran did not appeal the 
effective date assigned.

7.  While there was a reasonably-raised claim for TDIU at the 
time of the August 1980 rating decision, whether the Veteran 
should receive a TDIU at that time is a difference of 
opinion.  

8.  The Veteran was not evaluated as being totally disabled 
(to include a TDIU) as a result of a service-connected 
disability for 10 continuous years immediately preceding 
death, was not rated as being totally disabled continuously 
for a period of no less than five years from the date of 
discharge from active duty, nor was he a former prisoner of 
war who died after September 30, 1999. 



CONCLUSIONS OF LAW

1.  DIC based on service connection for cause of the 
Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

2.  The September 1980 rating decision, which denied a claim 
for entitlement to a TDIU, did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2008).

3.  Legal entitlement to dependency and indemnity 
compensation under the provisions of Section 1318, Title 38, 
United States Code, is not established.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA defines VA's duty to assist claimants in the 
development of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008).  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The notice requirements of the VCAA require 
VA to notify the appellant of any evidence that is necessary 
to substantiate a claim, as well as the evidence VA will 
attempt to obtain and which evidence she is responsible for 
providing.  The requirements apply to all elements of a 
service connection claim: veteran status, a connection 
between the veteran's service and his death, and effective 
date of the any benefit. To the extent possible, such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  The VCAA notice requirements still may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.

In this case, an August 2004 letter provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate her claim of entitlement to DIC benefits 
based on cause of the Veteran's death, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence that was relevant to the claim.  A March 2007 letter 
provided notice to the appellant regarding the information 
and evidence needed to substantiate her claim of entitlement 
to DIC based upon the provisions of 38 U.S.C.A. § 1318.  
These letters substantially complied with the VCAA notice and 
assistance requirements, especially in light of the absence 
of any claim of error or prejudice by the appellant or her 
representative.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant including VA treatment records and the records 
relied upon by the Social Security Administration in granting 
the Veteran disability benefits during his lifetime.  VA did 
not obtain a medical opinion in connection with the 
appellant's claim for DIC benefits based on service 
connection for cause of the Veteran's death, as there is no 
showing of an injury or illness in service or a link between 
the Veteran's cause of death and his active service.  
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); see Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  As to 
the claim for DIC under the provisions of 38 U.S.C.A. § 1318, 
such claim does not meet the statutory requirements for 
entitlement to a VA medical opinion, and thus VA was not 
under an obligation to obtain an opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In summary, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have had any prejudicial effect on 
the case or to cause injury to the claimant.  Moreover, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for DIC benefits, 
any question related to an effective date to be assigned is 
moot.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.

II.  DIC based on cause of death

The appellant is claiming service connection for cause of the 
Veteran's death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service 
or to an already service-connected disability.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).  Evidence must be presented showing that a service-
connected disability is either the principal or contributory 
cause of death.  A service-connected disability is the 
principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death must be causally 
connected to death and must have substantially or materially 
contributed to death; combined to cause death; or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

During the Veteran's lifetime, service connection was 
established for left leg wound, Muscle Group XI, evaluated as 
40 percent disabling; lumbosacral sprain, evaluated as 
40 percent disabling, and internal derangement of the left 
knee with instability, evaluated as 20 percent disabling.   

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the Veteran's 
death.  The Veteran died in May 2004 due to emphysema.  The 
Veteran was not service connected for such disability at the 
time of his death, and he did not file a claim for service 
connection for emphysema during his lifetime.  The Veteran's 
service treatment records do not show treatment for or a 
diagnosis of a lung disorder.  The separation examination 
showed clinical evaluation of the lungs and chest was normal.  
Therefore, based upon the service treatment records, there is 
no medical evidence that the Veteran had a chronic lung 
disorder in service.  The Board finds that the service 
records have a high probative value because they are 
contemporaneous with the Veteran's actual service.  

Chest x-rays conducted in September 1976, January 1978, June 
1979, and February 1980 all show normal lungs.  The first 
clinical showing of emphysema was in 2000, which is more than 
45 years after discharge from service.  This is evidence 
against a finding that emphysema was incurred in service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  More importantly, the appellant 
has not attempted to assert that emphysema was incurred in 
service.  She has also admitted that no competent 
professional has attributed the Veteran's death to a service-
connected disability.

To the extent it can be inferred that the appellant has 
attributed the Veteran's death to service or a service-
connected disability, as a lay person without the appropriate 
medical training and expertise, she simply is not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Thus, there is no competent evidence of a nexus between 
emphysema and service, to include evidence of continuity of 
symptomatology, or that a service-connected disability 
caused, or substantially or materially contributed to the 
Veteran's death.  Accordingly, for the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for cause of the 
Veteran's death, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

III.  Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318

The appellant is also claiming entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  Even if the Veteran's death was 
not due to a service-related condition, dependency and 
indemnity compensation benefits are payable under certain 
specific circumstances if the Veteran was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability which had been totally disabling 
for a specified period of time: (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such Veteran's 
discharge or other release from active duty; or (3) the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

At the time of the Veteran's death, he was in receipt of a 
total disability rating for compensation based upon 
individual unemployability as of September 11, 2001-thus, 
two years and eight months.  Accordingly, a service-connected 
disorder was not rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty.  Additionally, the Veteran was 
not a former prisoner of war who died after September 30, 
1999.  

The appellant has alleged that a September 1980 rating 
decision contained clear and unmistakable error.  Prior to 
discussing the appellant's argument for the error, the Board 
will lay out the relevant facts.

In a September 1978 VA Form 21-4138, Statement in Support of 
Claim, the Veteran indicated he was seeking an increased 
rating for his service-connected disability and noted that 
because the disability was "getting progressively worse," 
he was "unable to work."  At a May 1979 RO hearing, the 
Veteran was asked if he had to quit his job because of his 
leg condition, and he stated he had.  See Transcript of May 
8, 1979 hearing at page 6.  At the time of the hearing, the 
Veteran had perfected appeals for the following claims to the 
Board (1) entitlement to service connection for left ankle 
disorder; (2) entitlement to service connection for left knee 
disorder; (3) entitlement to service connection for low back 
disorder; and (4) entitlement to an increased evaluation for 
residuals left leg injury, currently evaluated as 20 percent 
disabling.  In February 1980, the Board remanded the claims 
for additional development and adjudicative action.

Following a March 1980 VA examination, the RO, in an August 
1980 rating decision, did the following: (1) reclassified the 
service-connected disability as including the left ankle and 
increased the disability rating from 20 percent to 
40 percent, effective November 2, 1977; (2) granted service 
connection for internal derangement of left knee with 
instability, and assigned a 20 percent evaluation, effective 
November 2, 1977; and (3) granted service connection for 
lumbosacral strain, and assigned a 20 percent evaluation, 
effective April 4, 1978.  In the rating decision itself, the 
RO stated, "Veteran is not found to be unemployable due to 
his [service-connected] condition but is unemployed because 
of [non-service-connected] diabetes mellitus."  

In the September 1980 notice letter to the Veteran, the RO 
informed the Veteran it had granted him the benefits 
described above.  It made no mention to the Veteran of its 
determination that it did not find the Veteran to be 
unemployable due to his service-connected conditions but 
rather due to non-service-connected diabetes mellitus.  In a 
separate September 1980 letter, the RO informed the Board 
that, "All benefits sought on appeal have been granted."

In the December 2008 Statement of Representative in Appeals 
Case, the appellant's representative stated the following:

The VA informed the [Board] that all 
issues on appeal had been granted.  The 
[V]eteran was never issued an official 
application for Individual 
Unemployability [(IU)], and denied based 
on the rater[']s opinion.  All evidence 
of record showed the [V]eteran[']s 
service[-]connected disabilities were the 
factor in his inability to gain and 
maintain employment.

The entitlement to IU was adjudicated at 
the time of the August 11, 1980 rating 
decision but was never forwarded to the 
[B]oard[,] as the VA contended he was 
given a complete grant of benefits sought 
on appeal.

The representative argued that the Veteran should have been 
furnished an application for individual unemployability at 
that time.

At the January 2009 hearing, the representative added that 
"hypothetically" had the claim for individual 
unemployability been developed back in 1980, it would have 
been granted at that time.  See Transcript of January 8, 
2009, hearing at page 12.  

A decision of the RO is final and binding as to the 
conclusions based on the evidence on file at the time VA 
issues written notification.  38 C.F.R. § 3.104(a) (2008).  A 
final and binding RO decision will be accepted as correct in 
the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).  Clear 
and unmistakable error does not apply to a rating decision 
that is not final.  See id.  

To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

Here, there are several underlying problems with the August 
1980 rating decision.  First, the September 1980 notification 
letter to the Veteran did not inform him of the RO's 
determination that he was not unemployable due to service-
connected disability or disabilities, and it does not 
indicate that the rating decision, which stated such fact, 
was attached to the notice letter.  Therefore, it would 
appear that the Veteran had not been notified of the RO's 
determination.  This would result in a finding that the 
August 1980 rating decision did not become final.  Thus, the 
August 1980 rating decision cannot contain clear and 
unmistakable error regarding the claim for entitlement to a 
TDIU if that decision is not final as to that claim.  See 
38 C.F.R. § 3.105(a) (stating that the rating decision being 
collaterally attacked based upon clear and unmistakable error 
must be "final").  

While the claim was technically not adjudicated at that time 
and would have remained pending as of the Veteran's 1978 
informal claim, the claim was subsequently adjudicated in a 
February 2003 rating decision.  In that rating decision, the 
RO granted a TDIU and assigned an effective date of September 
11, 2001.  The Veteran did not appeal the effective date 
assigned.  That decision is final, and the appellant has not 
made any allegation of clear and unmistakable error in this 
rating decision.

Second, the appellant (through her representative) does not 
argue that the Veteran was not notified of the denial of 
TDIU.  Rather, she has argued that the RO failed to forward 
the Veteran's claim for individual unemployability to the 
Board.  While the August 1980 rating decision essentially 
denied a TDIU, the Veteran had not perfected an appeal as to 
that issue which would warrant the forwarding of such issue 
to the Board.  Thus, the failure to forward to the Board that 
issue for consideration cannot constitute clear and 
unmistakable error.  

Third, assuming without deciding that the August 1980 rating 
decision became final as to the issue of entitlement to a 
TDIU, the determination of whether the Veteran could obtain 
and sustain employment due to service-connected disability or 
disabilities was, at best, a difference of opinion.  A March 
1978 rating decision granted the Veteran pension benefits 
based upon the severity of his non-service-connected diabetes 
mellitus.  In the September 1978 statement and May 1979 RO 
hearing, the Veteran claimed he had stopped working due to 
his service-connected left leg disability.  Thus, at the time 
of the August 1980 rating decision, there was evidence both 
for and against the claim that the Veteran was unable to work 
due to a service-connected disability.  The appellant's 
representative conceded that such determination in the rating 
decision was based on the "rater[']s opinion."  See 
December 2008 Statement of Representative in Appeals Case.  
That is attacking how the facts were weighed at that time, 
which cannot constitute a valid claim of clear and 
unmistakable error.  See Luallen v. Brown, 8 Vet. App. 92, 96 
(1995) (mere difference of opinion in outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.); Damrel, 6 Vet. App. at 246; Russell, 
3 Vet. App. at 310. 

Because the appellant's allegation regarding the August 1980 
rating decision is not a valid claim for clear and 
unmistakable error, whether the rating decision became final 
or not, the Board's determination above that the Veteran did 
not meet the statutory and regulatory requirements for DIC 
under the provisions of 38 U.S.C.A. § 1318 stands.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).  

At the January 2009 hearing before the undersigned, the 
appellant talked about the struggles she was having as a 
result of VA no longer paying the benefits the Veteran was in 
receipt of at the time of his death.  While the Board is 
sympathetic toward the appellant, it is bound by the law, and 
its decision is dictated by the relevant statutes and 
regulations.  Moreover, the Board is without authority to 
grant benefits simply because it might perceive the result to 
be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

DIC based on service connection for cause of the Veteran's 
death is denied.

DIC pursuant to 38 U.S.C.A. § 1318 is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


